
	
		II
		110th CONGRESS
		2d Session
		S. 3553
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24
			 (legislative day, September 17), 2008
			Ms. Murkowski (for
			 herself and Mr. Stevens) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To exempt certain charitable flights from
		  certain regulations applicable to commercial flights.
	
	
		1.Short titleThis Act may be cited as the
			 Volunteer Pilot
			 Act.
		2.Exemptions for certain charitable
			 flights
			(a)In generalSection 44701(f) of title 49, United States
			 Code, is amended—
				(1)by striking The
			 Administrator and inserting the following:
					
						(1)In generalThe
				Administrator
						;
				and
				(2)by adding at the end the following:
					
						(2)Charitable flightsNotwithstanding any other provision of law,
				a passenger or cargo carrying flight for the benefit of a nonprofit
				organization recognized under Federal or State law that does not involve any
				payment from the beneficiary of such flight shall not be required to obtain an
				air carrier or commercial operator certificate under section 44705, shall not
				be required to obtain an air carrier and commercial operator certificate under
				part 119 of title 14, Code of Federal Regulations, and shall not be subject to
				drug and alcohol testing under sections 121.457 and 121.459 of such title 14,
				if—
							(A)the flight is conducted from an airport
				that is adequate for the airplane or helicopter used;
							(B)the airplane or helicopter has a maximum of
				9 seats, excluding each crew member seat, and a maximum payload capacity of
				7,500 pounds;
							(C)the flight is not an aerobatic or a
				formation flight;
							(D)the airplane or helicopter used for the
				flight holds a standard airworthiness certificate, is airworthy, and is
				operated in compliance with all applicable Federal Aviation Administration
				airworthiness standards;
							(E)reimbursement of, or donations to, the
				pilot in command of the airplane or helicopter does not exceed the total cost
				of owning, operating, and maintaining the aircraft for that flight, which may
				include fuel, oil, airport expenditures, rental fees, insurance, and
				maintenance;
							(F)a private pilot acting as pilot in command
				has at least 500 hours of flight time;
							(G)the flight is conducted in accordance with
				applicable Federal Aviation Administration safety regulations; and
							(H)the pilot in command maintains a record
				with the Federal Aviation Administration that shows that the pilot is in
				compliance with all applicable Federal Aviation Administration
				regulations.
							(3)Classification of charitable
				flightsAny flight meeting
				the requirements under paragraph (2) shall not be considered to be a flight for
				compensation or hire for purposes of the Federal Aviation
				Administration.
						.
				(b)RulemakingThe Administrator of the Federal Aviation
			 Administration shall promulgate regulations to carry out the amendment made by
			 subsection (a).
			
